—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered May 9, 1997, convicting him of sodomy in the first degree (two counts), sexual abuse in the first degree (two counts), rape in the first degree, criminal possession of a controlled substance in the seventh degree, and criminally using drug paraphernalia in the second degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied a fair trial by the erroneous admission of evidence bearing on the “sexual climate” of his home is largely unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). To the extent this contention was properly preserved, we find it to be without merit. The challenged photographic evidence was relevant and probative of certain issues in the case, and the defendant has not demonstrated that he was prejudiced by its introduction at trial.
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Sullivan, Pizzuto and Joy, JJ., concur.